PER CURIAM
Petitioners SAIF Corporation and Jensen Tree Service seek review of a Workers’ Compensation Board order that affirmed an award of temporary disability compensation for a period beginning nearly three years before it was authorized by claimant’s attending physician.1 The Board adopted and affirmed the administrative law judge’s order, which was based on the Board’s decision in an earlier case, Kenneth P. Bundy, 48 Van Natta 2501 (1996). However, this court has since reversed Bundy. Fred Meyer, Inc. v. Bundy, 159 Or App 44, 978 P2d 385, rev dismissed 329 Or 503 (1999). We remand to the Board for reconsideration in light of our decision in Bundy.
Remanded for reconsideration.

 That award was limited by ORS 656.212, which places a two-year maximum on the length of time a worker can receive temporary disability compensation.